Fourth Court of Appeals
                                   San Antonio, Texas

                                        February 21, 2019

                                      No. 04-18-00834-CV

                          IN THE INTEREST OF T.R.H., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20578
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

        The clerk’s record was due January 28, 2019, but was not filed. On January 29, 2019, the
clerk filed a notification of late record stating the clerk’s record was not filed because appellant
had not paid or made arrangements to pay the clerk’s fee to prepare the record and appellant was
not entitled to the record without paying the fee. See TEX. R. APP. P. 34.5(b), 35.3(a). We
therefore ordered appellant to provide written proof to this court on or before February 14, 2019
that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have been
made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without prepayment
of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a).

         On February 16, 2019, appellant filed a response, stating he has provided payment to the
district clerk. Attached to his response were copies of the check made out to the district clerk
and receipt.

       Accordingly, we ORDER the district clerk to file the clerk’s record in this court on or
before March 25, 2019.

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the district clerk.



                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2019.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court